           Case 2:20-cr-00264-KJD-VCF Document 129 Filed 06/11/21 Page 1 of 2



1
     UNITED STATES OF AMERICA,            )                2:20-cr-264-KJD-VCF-6
2                                         )
                                          )
3                Plaintiff,               )
                                          )                FINDINGS OF FACT AND
4    v.                                   )                CONCLUSIONS OF LAW
                                          )
5    ANNA BARRIOS,                        )
                                          )
6                                         )                (First Request)
                 Defendant.               )
7
     ___________________________________ )
8

9                                          FINDINGS OF FACT

10           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

11   Court finds:

12          This Stipulation is entered into for the following reasons:

13          1. Defendant is currently in custody and does not oppose to the continuance.
14
            2. Counsel for Defendant has spoken to AUSA Sokolich and she has no objections to
15
                the continuance.
16
            3. Defendant is currently in a program in Nevada Southern Detention Center and wants
17

18              to complete the program.

19          4. Defendant has family issues and needs to be in Nevada Southern Detention Center to
20
                work them out.
21

22
                ///
23

24

25

26
                ///
27

28


                                                     -3-
           Case 2:20-cr-00264-KJD-VCF Document 129 Filed 06/11/21 Page 2 of 2



1                                               ORDER
2           IT IS ORDERED that SENTENCING currently scheduled for July 20, 2021 at the
3    hour of 9:00 a.m., be vacated and continued to this 2nd day of November, 2021, at the hour of
4    11:30 a.m. in Courtroom 4A.
5

6
                         11th
            DATED this ________ of June, 2021.
7

8
                                                 KENT J. DAWSON, U.S. DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -4-
